Title: To Alexander Hamilton from James Wilkinson, 15 April 1799
From: Wilkinson, James
To: Hamilton, Alexander



Loftus’ Heights [Mississippi Territory] Head QuartersWestern Army 15th. April 1799
Sir

It is in consequence of an order from the Minister of War received on the 4th. Inst., that I have now the Honor to begin my correspondence with you.
Accustomed to the frankness of a Soldier, nothing less than the fear of incurring the imputation of adulation or of impertinence could prevent the expression of my feelings on the occasion, but altho I wave professions, I may express the high satisfaction I feel, at finding myself under the orders of a Gentleman, able to instruct me in all things.
I avail myself of the return of Lt. Hyde, of the 1st. Regt., who goes to the seat of Government, to adjust His public Accounts, to send forward this Letter, (with a return of the Troops, stationed at Massac & on the Mississippi) to Cincinnati on the Ohio, from whence it will be transmitted to you, by the ordinary mail: I shall in the course of the Month, endeavour to make up returns from the several Departments to comprize every appertenance to the Service in this Quarter.

Refering you for information to my communications, made to the Minister of War on the subject, I am now to report the sailing of the Detachment, destined to the mobile River, on the 10th Inst, under the Orders you will find copied within, which may I hope meet your approbation.
Daily occurrences tend to evince the necessity of a Cordon of Posts, to extend from this point, along the national boundary, to the settlements of Georgia, in order to exclude foreign machinations, to lay the savages at our feet, & to repress the licentiousness of our erratic frontiers-Men. The Testimony enclosed relative to a late robbery, commited on the trace leading from this Territory to Nashville, may be depended on, and it remains a matter of doubt, whether this party was purely savage, whether sent from Pensacola, or excited by one Duffy a lawless Ruffian, not long since a Prisoner at Massac, for trespassing on the Indian Lands North West of the Ohio, from whence He made his Escape.
The Minister of War, in his Letter of the 31st. Jany. having expressed some doubts, of the policy & expediency of taking Post at this place, it becomes my duty to state, in brief, the motives which governed my Conduct in this instance.
The distance of this Territory from National succour & its proximity to a foreign Power, exposes it more to dangers from invasion, than any other point of the Union.
The same causes will render the conquest more easy, & the recovery more difficult; and the occupancy would preserve a communication with the Southern Indians, & greatly facilitate foreign Intrigue & the acts of corruption among our wide extended western Settlements.
The People of this Territory, in general, have too often changed Masters, to foster any fixed principles of policy, or to cherish any permanent attachments to government, they are besides secured by various causes: in this temper & with such dispositions, a position to controul as well as to protect appeared to me political.
The Spaniards are subordinate to the French, & the regular military of Louisiana is insufficient, to defend the Government for an Hour, against a general rising of the Inhabitants, who have been all armed, are almost exclusively French, & as frantic in their politicks, as the fish-women of Paris.
The heavy Artillery & portable Magazines of an invading Army, must move by Water, & the voyage from New Orleans, to the center of the population of the Territory, may be computed at twenty Days, tho it has been performed in fourteen.
The preceding reflections, which are in my judgment well founded, determined me to condense my small force, to take Post here, & fortify; a resolution which may I hope be justifiable on the following specifick grounds viz.
1st. Because it is the only spot on the Mississippi, below the Ohio, which is safe from the wash of the current, & effectually commands the pass of the River at all Seasons.
2ndly. Because the site is uncommonly strong, & the natural form of the ground, highly susceptible of defensive works, on œconomical terms.
3rdly. Because the position is approximate to the national boundary, & at the lower extremity of the Territorial settlements.
4thly. Because an insidious Enemy, such as we have to apprehend, meditating a stroke at this Territory, could masque his preparations behind Batton rouge, the frontier Port of Louisiana on the River & from thence, was no Barrier interposed, by an Energetic movement, might in eight or ten Days gain possession of the Country; a period too short for the transmittal of the Intelligence, to any Position we could take on the Mississippi, above the mouth of the Yazou.
5thly. Because this position properly fortified, will enable us to repel superior force, & to check an Host, until succours may be drawn from the upper Country—or should offence become necessary to carry a coup-de-maine against the Capital below. I forbear to remark on its vicinity, to the direct route into the mexican provinces of Texhas & St Afee & St. Andero, or to enlarge on the advantages this circumstance might afford us, should Events compel us to attack, and
6thly. I proposed by condensing my force, to save the hazard of being beaten in detail, and by fortifying at this point to cover the Country, to give confidence to the Inhabitants, and to make demonstration of the power & decision of the Government.
I submit the case to you Sir, without further trespass on your time; in the belief, that should you find cause to condemn my judgment, you will not discredit my motives.
Anterior to the Death of Captain Demlar, the senior Officer of Engineers, I had relied on Him for the Plan, elivation, & section of the ground to be occupied, but I have since discovered his measurements & calculations to be erroneous, and am now engaged in correcting his Errors; and by the next conveyance, I hope it may be in my power, to give you ample information, & in the meantime I send you, under cover, an accurate section of the Site, from high water mark to the summit of the Hill, which commands the circumjacent country.
Solicitous for the pleasure of an interview with you, I am preparing to meet the summons, which the minister of War, has notified me to expect from you, with the utmost promptitude; I beg you to believe that the expectation interests not less my inclinations than my duty, but it will occur to you that the Arrangements indispensable to the preservation of due responsibility over such an extensive chain of Posts, separately commanded & instructed—To provide for the security of the public property, & the progression of the public service, every where within the Sphere of my Authority—and to guard the Health of the Troops against the ravages of this climate, on the Margin of the River, will require three or four Weeks; you may however rest assured, I shall not waste one moment, after the arrival of your mandate, which may I hope, for the sake of certainty, convenience, & expedition, allow me discretion as to the route, by which I may approach you.
I have just heard from unquestionable authority, that Mr. Gayoso is soliciting a voluntary loan, at 10⅌ Ct. Interest, throughout his jurisdiction, for the use of the Crown, & under the pretext that it is to support the War against Great Britain, but in reality I beleive to support his own immediate Government, as His treasury is empty, & the annual remittance from vera Cruz has failed; I have not ascertained his success, but think it will turn out a dull Business.
I have the pleasure to inform you, we have not had a single desertion, since Lt. Lovels agreement with Governor Gayoso, was read at the Head of the Troops, and also that the Men in general now enjoy good Health, which I shall endeavour to preserve, by giving them a position in this vicinity, a few Miles removed from the River, excepting the necessary guards, which will be releived weekly.
I have taken measures to ascertain the party, which commited the outrage, on the trace leading to the State of Kentucky, & hope for success, as the offence should not be suffered to pass away unnoticed.
I have nothing material to add which may with propriety be commited to Paper.
With sincere admiration & great respect   I am sir   Your Mo. Obedient Servant
Ja Wilkinson
Major General Hamilton
